SUMMARY ORDER
Petitioner-Appellant Eddie Gomez appeals from the judgment of the United States District Court for the Southern District of New York (Preska, J.) denying his petition for a writ of habeas corpus from his February 16,1994, conviction, following a guilty plea in Supreme Court, New York County, of first degree attempted murder and first degree reckless endangerment, and sentence to concurrent terms, the longest of which was fifteen years to life imprisonment. We assume the parties’ familiarity with the facts, procedural history, and scope of the issues presented on appeal.
We review de novo a district court’s denial of the writ of habeas corpus. Jimenez v. Walker, 458 F.3d 130, 135 (2d Cir.2006). Gomez raises a host of claims on appeal, all of which we find meritless for substantially the reasons stated in the exhaustive Report & Recommendation of the Magistrate Judge (Peck, M.J.). See Gomez v. Duncan, No. 02 Civ. 0846, 2004 WL 119360, 2004 U.S. Dist. LEXIS 898 (S.D.N.Y. Jan. 27, 2004). We note that although the Magistrate Judge conducted his analysis, for the most part, on the assumption that AEDPA deference applied, we would reach the same conclusion even if it did not.
We have reviewed all of Appellant’s claims and find them meritless. Accordingly, the judgment of the District Court is AFFIRMED.